DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuge (US 2016/0186415).
Regarding claim 1, Yuge discloses a water heating apparatus (10) that outputs hot water to a hot water supply faucet (50, Figure 1), the water heating apparatus comprising: a water entry port (@Y) to which low-temperature water is introduced; a heating mechanism (22,21,[0023]); a water entry path (11- 21a) formed between the water entry port and the heating mechanism; a hot water output port (@U) for output of high-temperature water heated by the heating mechanism; a hot water output path (21b-12) formed between the heating mechanism and the hot water output port, in an immediate hot water supply operation mode in which a circulation pump (33,[0050]) arranged inside or outside of the water heating apparatus is activated while the hot water supply faucet is closed ([0016-0017], the pump is turned off when the faucet is opened and so is activated as well as deactivated during this operation), the water heating apparatus being configured to form an immediate hot water supply circulation path through which fluid passes through the heating mechanism by an inner path (33-24-21-U, Figure 1) and an outer path (U-12-61-13-33)  as being combined, the inner path including at least a part of the water entry path, the heating mechanism, and the hot water output path, the outer path bypassing the hot water supply faucet (50) on outside of the water heating apparatus; a flow rate detector (24,[0024]) that detects a flow rate in the immediate hot water supply circulation path; and a controller (40) that gives an instruction to activate and deactivate the heating mechanism and the circulation pump, wherein the controller stores as an actual flow rate value for each immediate hot water supply operation mode ([0044],STEP 6, Figure 2, as a clarification the storage is inherent  because in order to perform the comparison in STEP 4 a flow value is captured or stored within  the controller, at least temporarily), a flow rate detection value obtained by the flow rate detector at predetermined timing in the immediate hot water supply operation mode, and calculates a flow rate learning value based on a plurality of stored actual flow rate values ([0045], as  clarification, because each comparison of  STEP 4  involves  the use of a reference value that has been based on a previous flow rate value), and when the flow rate detection value becomes larger than a criterion value ( DTEP 4, Reference Flow rate + Beta) set in accordance with the flow rate learning value in the immediate hot water supply operation mode (STEP 4, Figure 2), the controller detects use of the hot water supply faucet and deactivates the circulation pump (STEP 20). 
Regarding claim 8, Yuge discloses the water heating apparatus according to claim 1, wherein the immediate hot water supply circulation path is formed to include a thermal water stop bypass valve  (61,[0002], Figure 1) connected between a low-temperature water pipe (13)  connected to the water entry port and a high-temperature water pipe(12) connected to the hot water output port, and the hot water supply faucet (50), the thermal water stop bypass valve includes a thermal bypass path formed between the low-temperature water pipe and the high-temperature water pipe in a low-temperature state, and the thermal bypass path is closed in a high-temperature state. 
Regarding claim 9, Yuge discloses  a water heating system  (10, Figure 1) comprising: a water heating apparatus including a water entry port (@Y) and a hot water output port (@U); a low-temperature water pipe (11) that introduces low-temperature water to the water entry port of the water heating apparatus; a high-temperature water pipe (12) that connects the hot water output port of the water heating apparatus and a hot water supply faucet  (50) to each other; and a circulation pump (33) arranged inside or outside the water heating apparatus, the water heating apparatus including a heating mechanism  (22,21,[0023]); a water entry path (21a) formed between the water entry port and the heating mechanism, a hot water output path  (21b) formed between the heating mechanism and the hot water output port, in an immediate hot water supply operation mode in which the circulation pump is activated while the hot water supply faucet is closed ([0016-0017], the pump is turned off when the faucet is opened, the pump is deactivated as well as activated in the prior art), the water heating apparatus being configured to form an immediate hot water supply circulation path through which fluid passes through the heating mechanism by an inner path (33-24-21-U, Figure 1) and an outer path (U-12-61-13-33)  as being combined, the inner path including at least a part of the water entry path, the heating mechanism, and the hot water output path, the outer path bypassing the hot water supply faucet (50) on outside of the water heating apparatus, a flow rate detector (24,[0024]) that  detects a flow rate in the immediate hot water supply circulation path, and a controller (40)  that gives an instruction to activate and deactivate the heating mechanism and the circulation pump, wherein the controller stores as an actual flow rate value for each immediate hot water supply operation mode, a flow rate detection value obtained by the flow rate detector at predetermined timing in the immediate hot water supply operation mode ([0044],STEP 6, Figure 2,, as a clarification the storage is inherent  because in order to perform the comparison in STEP 4 a flow value is captured or stored within  the controller, at least temporarily), and calculates a flow rate learning value based on a plurality of stored actual flow rate values ([0045], as  clarification, because each comparison of  STEP 4  involves  the use of a reference value that has been based on a previous flow rate value), and when the flow rate detection value becomes larger than a criterion value set in accordance with the flow rate learning value in the immediate hot water supply operation mode (STEP 4, Figure 2), the controller detects use of the hot water supply faucet and deactivates the circulation pump (STEP 20). 
Regarding claim 10, Yuge discloses the water heating apparatus according to claim 9, wherein the immediate hot water supply circulation path is formed to include a thermal water stop bypass valve  (61,[0002], Figure 1) connected between a low-temperature water pipe (13)  connected to the water entry port and a high-temperature water pipe(12) connected to the hot water output port, and the hot water supply faucet (50), the thermal water stop bypass valve includes a thermal bypass path formed between the low-temperature water pipe and the high-temperature water pipe in a low-temperature state, and the thermal bypass path is closed in a high-temperature state. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yuge (US 2016/0186415) and Bagasra (US 2018/0164179).
Regarding claim 2, Yuge discloses the water heating apparatus according to claim 1, but not that the controller calculates the flow rate learning value in accordance with an exponential moving average value of successively stored actual flow rate values. 
However, Bagasra discloses a leak detection system (Abstract) wherein the controller calculates a pressure loss learning value in accordance with an exponential moving average value of successively stored actual pressure values ([0065]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the system of Yuge to calculate the rate of change of flow or pressure loss, which is indicative of fluid flowing, with an exponential moving average algorithm in order to predict a more accurate value, either pressure of flow.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge (US 2016/0186415) and Hogendoorn et al (US 10,393,558)
Regarding claim 3, Yuge discloses the water heating apparatus according to claim 1, but not the step of when the stored actual flow rate value is not within a range between predetermined upper and lower limits in each immediate hot water supply operation mode, the controller does not reflect the actual flow rate value on calculation of the flow rate learning value. 
However, Hogendoorn discloses the operation of a magnetic flowmeter (Abstract), capable of degerming that when the stored actual flow rate value is not within a range between predetermined upper and lower limits in each immediate hot water supply operation mode, the controller does not reflect the actual flow rate value on calculation of the flow rate learning value (C3, L32-47).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize the data analysis of Hogendoorn for the purpose of excluding, outlying or erroneous data in order to ensure the learned values are accurate.  
Regarding claim 4,Yuge discloses the water heating apparatus according to claim 1, but not the step of when change in flow rate detection value is larger than a predetermined value or use of the hot water supply faucet is detected during a period from timing of storage of the actual flow rate value until lapse of a prescribed time period in each immediate hot water supply operation mode, the controller does not reflect the actual flow rate value on calculation of the flow rate learning value. 
However, Hogendoorn discloses the operation of a magnetic flowmeter (Abstract), capable of the step of  wherein when change in flow rate detection value is larger than a predetermined value or use of the hot water supply faucet is detected during a period from timing of storage of the actual flow rate value until lapse of a prescribed time period in each immediate hot water supply operation mode, the controller does not reflect the actual flow rate value on calculation of the flow rate learning value (C3,L32-47).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize the data analysis of Hogendoorn for the purpose of excluding, outlying or erroneous data in order to ensure the learned values are accurate.  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge (US 2016/0186415), CHO et al. (US 2017/0299222), and Sato et al. (US 2017/0234578).
Regarding claim 5,Yuge discloses the water heating apparatus according to claim 1, further comprising: a bypass path (23, Figure 1) that connects the water entry path (11) and the hot water output path to each other as bypassing the heating mechanism (21,22), but not  a flow rate regulation valve that controls a ratio of a flow rate in the bypass path to a total flow rate in the heating mechanism and the bypass path, wherein the controller fixes the ratio of the flow rate to a predetermined identical value in each immediate hot water supply operation mode. 
However, CHO discloses a water heater system (Abstract) that includes a bypass path (130) with a flow rate regulation valve (160, Figure 9) that controls a ratio of a flow rate in the bypass path to a total flow rate in the heating mechanism (150, i.e. heat exchanger) and the bypass path.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a bypass regulation valve as disclosed by CHO in order more accurately control the bypass rate and flow mixture.
Additionally, Sato discloses a water heater (Abstract) wherein the controller fixes the ratio of the flow rate to a predetermined identical value ([0032] i.e. predetermined starting flow rate) in each immediate hot water supply operation mode.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to commence each circulating process with the last learned value in order to better control the output temperature because this flow rate is most likely indicative of the current systems parameters.
Regarding claim 6, Yuge, as modified, discloses the water heating apparatus according to claim 5, wherein the criterion value is set to be larger than the flow rate learning value (Yuge- Figure 2, STEP 4).  The value being compared to is the reference flow rate plus beta. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuge (US 2016/0186415) and Deivasigamani et al. (US 2014/0229022).
Regarding claim 7, Yuge discloses the water heating apparatus according to claim 1, but not that n when the flow rate learning value is out of a range between predetermined upper and lower limits, the controller senses an abnormal condition of the immediate hot water supply circulation path. 
However, Deivasigamani discloses water heating system wherein when the flow value is out of a range between predetermined upper and lower limits, the controller senses an abnormal condition of the immediate hot water supply circulation path ([0199]).    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to compare flow characteristics of a system to a set value in order to detect leaks, which are commonplace in hydraulic systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762